Title: To George Washington from Brigadier General William Maxwell, 22 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 22d April 1779

since I wrote Your Excellency this morning, I have further intiligence, that I think may be depended on; that seven of the nine Regts I mentioned, are alrrady embarked with all their Baggage; the two others is expected to embark immediately. The Transports lyeth in the North River. Query whether they may not have intensions of pushing up the North River. A further circumstance worthy of Consideration. The people that alarmed us last night, or at least commanded them, was our old Villains from this place; Viz. Cornelius Hatfield & Capt. Lusee and some others of the same gang, who left N. York yesterday in a whale Boat, and passed our Flag-Boat that was returning, after taking over General Thompson. Some thing may be conjectured from this manuvre; we may reasonably expect them this night again, in which case, we may conjecture that they intend to make us calous to surprises here, that they may more easily effect one; or while they are making those faints here, they intend to make a surpriz up the North River, or some other place.
I thought it my duty to inform Your Excellency of these circumstances as soon as possable that You might take Your Measures accordingly and am Your Excellency Most Obedt Humble Servant
Wm Maxwell
N.B. This accompanys the four last New York Papers.

